Citation Nr: 0635072	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus, 
type II.

3.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The issues of entitlement to service connection for erectile 
dysfunction and peripheral vascular disease are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  While the veteran was assigned to the USS Rathburne 
during the Vietnam era, he was awarded the Combat Action 
Ribbon and the Vietnam Service Medal.  

2.  While the veteran was assigned to the USS Cook during the 
Vietnam era, it arrived at Vung Tau to assist in the 
evacuation of South Vietnam.  While the veteran's ship was 
docked he went onshore in the Republic of Vietnam.

3.  The veteran has been diagnosed with diabetes mellitus.





CONCLUSIONS OF LAW

1.  The conditions of the veteran's service meet the 
requirements for service or visitation in the Republic of 
Vietnam during the Vietnam War.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2006).

2.  The veteran's diabetes mellitus is presumed to have been 
incurred as a result of his exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection of 
diabetes mellitus secondary to herbicide exposure.  He 
contends that he went onshore into the Republic of Vietnam 
during the Vietnam era.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted on the basis of a post-service initial diagnosis of a 
condition when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection essentially means that the facts, as shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 
346 (1999).
If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence that is consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  The Court has held that a 
veteran's participation in combat may be established on the 
basis of evidence that the veteran was awarded certain 
military citations.  See Gaines v. West, 11 Vet. App. 353, 
359 (1998) (citing West v. Brown, 7 Vet. App. 70, 76 (1994)).  
"Satisfactory evidence" is credible lay or other evidence.  
See Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).  
Such credible lay evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Although 38 U.S.C.A. § 1154(b) does not establish a 
presumption of service connection, see Collette, 82 F.3d, at 
392, it eases the combat veteran's evidentiary burden of 
demonstrating that an in-service incident occurred to which 
the current disability may be connected.  See also Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995); Russo v. Brown, 9 Vet. 
App. 46, 50 (1996).  Therefore, "[s]ection 1154(b) provides 
a factual basis upon which a determination can be made that a 
particular injury was incurred ... in service[,] but not a 
basis to link etiologically the [injury] in service to the 
current condition."  Cohen v. Brown, 10 Vet. App. 128, 137-
38 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 
(1996)).

The veteran's DD Form 214N, Report of Separation from Active 
Duty, Bureau of Naval Personnel, for the period of service 
from July 1970 to July 1974, reflects that he was the 
recipient of the Combat Action Ribbon and Vietnam Service 
Medal, among other awards.  The service department has 
confirmed that the veteran served aboard the USS Rathburne 
which was in the official waters of the Republic of Vietnam 
from August 1972 to September 1972.  

Additionally, the veteran's service records confirm that he 
served aboard the USS Cook in April 1975.  A December 2004 
response from the Department of the Navy includes a Command 
History for 1975 for the USS Cook.  The Command History 
reflects that the USS Cook arrived in Vung Tao in April 1975 
to assist in the evacuation of South Vietnam.  The Department 
of the Navy response notes that Command History Reports and 
Ship Deck Logs do not normally annotate individuals arriving 
or going onshore on a routine basis.  

During his July 2005 Travel Board hearing, the veteran 
testified that he went onshore in the Republic of Vietnam 
during his service on the USS Rathburne when his ship had to 
regun and to repair electronic equipment.  In addition, he 
recalled that he went onshore during his service on the USS 
Cook in connection with assistance efforts to evacuate South 
Vietnam.

The Combat Action Ribbon is awarded to members of the Navy, 
Marine Corps, and Coast Guard (when the Coast Guard or units 
thereof operate under the control of the Navy) who have 
actively participated in ground or surface combat.  The 
principal eligibility criterion is that the individual must 
have participated in a bona fide ground or surface combat 
fire fight or action during which he was under enemy fire and 
his performance while under fire was satisfactory. 

The veteran's receipt of the Combat Action Ribbon provides 
sufficient evidence to support a conclusion that he engaged 
in combat against the enemy during his active service.  Thus, 
lay evidence can be accepted as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred, if consistent with the circumstances, conditions or 
hardships of such service.  

In this case, the Board finds that the receipt of the Combat 
Action Ribbon generally supports his claim that he was on 
South Vietnam soil during his service in Vietnam. 

The veteran's service medical records have been obtained and 
associated with his claim folder.  These records include a 
November 1983 consultation report which reflects that the 
veteran underwent examination to rule out diabetes mellitus.  
Physical examination was negative and the examiner noted that 
the veteran having type II diabetes mellitus was doubtful; 
however, there were vague symptoms.  The Board finds that 
such vague symptoms during service provide some evidence in 
support of this claim, indicating a disorder that may have 
begun during service.   

The record is silent with respect to findings of or treatment 
for diabetes until 2003.  VA outpatient treatment records 
from November 1999 to August 2000 and from May 2003 to 
January 2005 have been obtained.  These records indicate that 
the veteran has been diagnosed with diabetes mellitus. 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313.

The diseases set out in 38 C.F.R. § 3.309(e) include Type II 
diabetes mellitus.  Diabetes mellitus shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied:  
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 12 
Vet. App. at 253.

With respect to element (1), current disability, it is 
undisputed that the veteran has been diagnosed with diabetes 
mellitus.  Element (1) is therefore satisfied.

As for element (2), incurrence of disease or injury in 
service, the service medical records show that the veteran 
underwent examination for diabetes mellitus and such a 
diagnosis was ruled out.  These records do not indicate 
diagnosis or treatment of diabetes during service or in the 
one year § 3.309(a) presumptive period after service.  The 
veteran himself does not contend that such is the case.  
Evidence of in-service incurrence of disease is therefore 
generally lacking, while it appears there were symptoms of 
the disorder, as noted above. 

Veterans who can prove service in Vietnam are presumed to 
have suffered Agent Orange exposure, which comprises an in-
service injury.  See 38 U.S.C.A. § 1116(f).  Thus, if the 
veteran served in Vietnam (to include visitation in the 
course of his military duties), he is presumed to have 
suffered an in-service injury sufficient to satisfy element 
(2).

The central issue to this claim is whether or not the 
conditions of the veteran's service constituted service in 
the Republic of Vietnam as contemplated by the regulations 
concerning herbicide exposure.  The phrase "service in the 
Republic of Vietnam" is not clearly defined for the purposes 
of determining whether or not a veteran had service in 
Vietnam.  However, as noted above, service in the waters off 
Vietnam does not constitute service in Vietnam.  See 
VAOPGCPREC 27-97 (O.G.C. Prec. 27-97).  "Service in the 
Republic of Vietnam" requires visitation (i.e. setting foot) 
in Vietnam.  See 38 C.F.R. § 3.313(a).  The RO denied the 
veteran's claim because of perceived lack of evidence as to 
this crucial point.

In this case, there is nothing in the official record which 
clearly indicates that the veteran, who served in a deep 
water naval vessels, ever set foot in the Republic of 
Vietnam.  The official records show that, during the 
veteran's service on these vessels, the USS Rathburne was in 
the official waters of the Republic of Vietnam and the USS 
Cook arrived at Vung Tau in April 1975 in support of 
evacuation efforts for South Vietnam.  However, these records 
do not directly show who left the ship and set foot on land.  
The absence of a record to this effect is in keeping with 
standard operating procedure and does not disprove the 
veteran's contention that he went ashore in connection with 
his service on these ships.  

As noted above, however, the veteran's receipt of the Combat 
Action Ribbon provides sufficient evidence to support a 
conclusion that he engaged in combat against the enemy during 
his active service.  Thus, lay evidence can be accepted as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred, if consistent with the 
circumstances, conditions or hardships of such service.  

The veteran has asserted that his contact with the Republic 
of Vietnam was by going ashore while serving on the USS 
Rathburne, when his ship had to regun and to repair 
electronic equipment, as well as while serving on the USS 
Cook, in connection with assistance efforts to evacuate South 
Vietnam.  Although the veteran's statements that he went 
onshore could obviously be tainted by self-interest, in that 
the grant of his claim would potentially entail monetary 
benefits, no evidence of record is contrary to the veteran's 
contention that he went ashore.  It is undisputed that the 
USS Rathburne was in the official waters of the Republic of 
Vietnam and the USS Cook arrived in Vung Tao to assist in the 
evacuation of South Vietnam.  There is no indication that the 
ship's personnel were not allowed to go ashore and the fact 
that the veteran has a Combat Action Ribbon would support the 
veteran's contention that he was onshore.  Based on the fact 
that the USS Cook arrived in Vung Tao to assist in the 
evacuation of South Vietnam, the Board finds it plausible 
that the veteran would have gone ashore.  

Therefore, based on review of all the evidence of record and 
resolving all doubt in the veteran's favor, the Board finds 
that the veteran had the requisite qualifying service on 
shore within the Republic of Vietnam.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  Agent Orange exposure is thus presumed 
and element (2), in-service incurrence of disease or injury, 
is satisfied.  See 38 C.F.R. §§ 3.307(a)(6)(iii); Hickson, 12 
Vet. App. at 253.

Thus, the veteran has been found to have visited the Republic 
of Vietnam during his Vietnam era service.  Additionally, his 
medical records indicate a diagnosis of diabetes mellitus.  
With respect to element (3), medical nexus, diabetes mellitus 
is presumed to be service connected when the veteran has had 
Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  Element 
(3), medical nexus, has accordingly been satisfied on a 
presumptive basis.

All three Hickson elements are met and the Board has 
determined that the evidence supports the grant of service 
connection for diabetes mellitus.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In the event any defect in notice or assistance is 
found, the Board emphasizes that, given the favorable 
disposition of the appeal, such defect does not result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is granted.


REMAND

As noted above, service connection for diabetes mellitus, 
type II, has been granted.  The veteran contends that he 
experiences erectile dysfunction and peripheral vascular 
disease secondary to diabetes mellitus.  However, before 
addressing the merits of these claims, the Board finds that 
additional development is required.

The record reflects that a VA medical examination for 
diabetes was accomplished in August 2003.  The examination 
report notes that the initial diagnosis of diabetes was in 
April 2003 and includes findings of a three year history of 
erectile dysfunction as well as mild asymptomatic peripheral 
vascular disease.  The examination report further includes 
the medical opinion that these disorders were unrelated to 
the veteran's diabetes and, with respect to erectile 
dysfunction, the comment that the onset of this disorder was 
prior to the veteran's diagnosis of diabetes.  The basis of 
this opinion was not made clear. 

In this regard, the Board observes that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  Secondary service connection may also be 
established when there is aggravation of a veteran's non-
service-connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. 
App. 34, 39 (1991).

Accordingly, inasmuch as additional relevant evidence has 
been received, the Board finds that a VA examination 
addressing the nature and etiology of the veteran's erectile 
dysfunction and peripheral vascular disease based on a review 
of his claims file, to include his service medical records, 
is "necessary" under 38 U.S.C.A. § 5103A(d).

This case is REMANDED as follows:

1.  The RO should make arrangements to 
afford the veteran a VA examination by an 
appropriate specialist to determine the 
nature, extent, and etiology of his 
claimed erectile dysfunction and 
peripheral vascular disease (if any).  
The claims folder must be sent to the 
examiner for review.  The examiner is 
asked to offer an opinion as to whether 
it is at least as likely as not that the 
veteran's erectile dysfunction and 
peripheral vascular disease are 
proximately due to, the result of, or are 
aggravated by his service-connected 
diabetes mellitus, to include any 
treatment he may be receiving for 
diabetes mellitus.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it. 

A complete rationale must be provided for 
all opinions expressed.

2.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal.  If 
the dispositions remain unfavorable, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


